DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to after final amendment filed 11/9/21.  Claims 8, 15 and 20 have been amended.  Claims 8-24 are pending.  

The previous interpretation of independent claims 8, 15, and 20 under 35 USC 112(f) means plus function is hereby withdrawn.  The limitations “wired communications interface” or “wireless communications interface” denote a type of structural device generally understood in the art and in light of specification para. [0040].  


Allowable Subject Matter
Claims 8-24 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Okamoto (2016/0278706) teaches a user interface device (Okamoto; Fig. 2Management Apparatus 300) comprising a controller configured to stop displaying the first information on the display if a first condition is satisfied, the first condition indicating that a difference occurs between the first information and second information stored in the outside device (Okamoto; Fig. 2 Control Unit 3210; paras. [0061]Display/notification rules 326 are information which sets a rule of displaying watching screens and a rule of notifying contact persons on the Watcher side as appropriate for the user's health condition determined by the health condition determination section 312. As shown in FIG. 3, when the “normal health condition is determined, the rules are set such that a watching screen for normal display 501 is displayed in the display apparatus 400 on the watcher side, and a notification to contact persons on the watcher side is not performed; para. [0062] When the “non-normal health condition is determined, a watching screen for non-normal display 502 is displayed in the display apparatus 400 on the watcher side – when a non-normal health condition is satisfied (i.e. “first condition”) the normal screen display stops and a non-normal display is displayed (i.e. stop displaying of the first information)).  

Day (2014/0039446) teach a master server including electronic medical record data of a user and a communicator configured to receive first information from the master server (Day; para. [0013] an interface device that may be in communication with a medical administration record system (i.e. electronic medical record data).

Cernich (Cernich, Alison N., David M. Brennana, Linsey M. Barker, Joseph Bleiberg.  “Sources of error in computerized neuropsychological assessment.”  Archives of Clinical Neuropsychology 22S (2007) S39–S48) pg. s42 teaches computer-based assessments affected by the hardware used to display the stimuli and the method the computer uses to update the display.  

However the closest prior arts of record fail to expressly teach: a communications interface configured to receive first information from an outside device, the first information including biological information; a memory configured to store the received first information; a display capable of displaying the stored first information; and a controller, including a processor and a memory, the controller configured to stop displaying the stored first information on the display if a first condition is satisfied, the first condition indicating that the received first information stored in the memory has not been updated to a latest information.   Okamoto teaches a controller configured to stop displaying the stored first information upon a difference between first and second information but does not teach stopping display upon the first information not being updated to the latest information.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        12/1/21